UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 21, 2015 Exponent, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 000-18655 (Commission File Number) (IRS Employer Identification Number) 149 Commonwealth Drive Menlo Park, CA, 94025 (Address of principal executive offices including zip code) (650) 326-9400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 21, 2015, Exponent Inc. issued a press release announcing its financial results for thesecond quarter ended July 3, 2015.The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 7.01.Regulation FD Disclosure. On July 21, 2015,Exponent Inc.announced that its Board of Directors has declared a quarterly cash dividend of $0.15 per shareto be paid onSeptember 25, 2015 to all common stockholders of record as ofSeptember 4, 2015.A copy of the press release announcing the dividend is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. Exhibit 99.1.Press release datedJuly 21, 2015. Exhibit 99.2.Press release dated July 21, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 21, 2015 EXPONENT, INC. By: /s/ Richard L. Schlenker Richard L. Schlenker Chief Financial Officer
